Marston, J.
The plaintiff in error was arraigned upon an information charging him with feloniously breaking and entering a store with intent the goods and chattels then and there being found, to take, steal and carry away contrary to the statute.
On the day assigned for the trial, and after the jury had been called, but before being sworn, the counsel for the respondent orally challenged the array, for the reason that the jury was not a part of the original panel, and the jurors were not drawn in accordance with section 6001 of the Compiled Laws as amended by act number 125 of the session laws of 1877, p. 115, but in accordance with the provisions of said section before it was so amended.
*270In The People v. John Doe, 1 Mich., 453, it was held that a challenge to the array must be in writing. This is decisive of the present case, and does away with all necessity for any farther examination or discussion of the questions sought to be raised.
«The judgment must stand affirmed.
The other Justices concurred.